FILED
                           NOT FOR PUBLICATION                                MAR 18 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JONATHAN KNOTTS,                                 No. 11-16870

              Plaintiff - Appellant,             D.C. No. 5:09-cv-04851-JF

  v.
                                                 MEMORANDUM*
RAY CARREIRA, a Santa Clara Police
Officer; STEVEN ERNST, a Santa Clara
Police Officer; JOHN DOES, Santa Clara
Police Officers, the identities and exact
number of whom unknown to plaintiff at
this time; CITY OF SANTA CLARA,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeremy D. Fogel, District Judge, Presiding

                            Submitted March 14, 2013**
                             San Francisco, California

Before: WALLACE, McKEOWN, and IKUTA, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jonathan Knotts appeals from the district court’s summary judgment on his

claims under 42 U.S.C. § 1983 and California law arising out of the search of his

vehicle and his arrest for possessing an illegal weapon. The district court

concluded that qualified and state statutory immunities protected the police officers

and the City of Santa Clara. We have jurisdiction under 28 U.S.C. § 1291 and we

affirm.

I.    Claims under § 1983

      Qualified immunity must be decided “as a matter of law when the material,

historical facts are not in dispute, and the only disputes involve what inferences

properly may be drawn from those historical facts.” Conner v. Heiman, 672 F.3d

1126, 1130-31 (9th Cir. 2012) (internal quotation marks and citations omitted).

The question is “whether the agents acted reasonably under settled law in the

circumstances, not whether another reasonable, or more reasonable, interpretation

of the events can be constructed.” Hunter v. Bryant, 502 U.S. 224, 228 (1991) (per

curiam).

      The material, historical facts of Knotts’s encounter with police are not in

dispute; because the parties are familiar with the facts, we do not repeat them here.

Under the totality of the circumstances, a reasonable officer could have believed

Knotts’s consent to the search was valid. The officers therefore are entitled to


                                         -2-
qualified immunity with regard to the search. See Burrell v. McIlroy, 464 F.3d

853, 859 (9th Cir. 2006) (concluding detectives were entitled to qualified immunity

where reasonable officer would not have been on notice that consent obtained was

involuntary).

      The manifold that officers discovered in the course of searching Knotts’s

vehicle closely resembled a billy club, an illegal weapon under California law.

Cal. Penal Code § 12020 (repealed 2012); see also Cal. Penal Code § 22210. The

officers understandably believed it was likely an illegal weapon, particularly in the

context of the threat they were investigating. Before arresting him, the officers did

not act unreasonably in declining to verify Knotts’s explanation that the manifold

was an example of his work as a machinist. “Once probable cause to arrest

someone is established . . . a law enforcement officer is not required by the

Constitution to investigate independently” a suspect’s asserted defenses. Broam v.

Bogan, 320 F.3d 1023, 1032 (9th Cir. 2003) (internal quotation marks and citation

omitted). Because the officers reasonably believed they had probable cause to

arrest Knotts for possessing an illegal weapon, they are entitled to qualified

immunity.

      The City of Santa Clara may be held liable only if it “has adopted an

illegal or unconstitutional policy or custom” that resulted in a violation of Knotts’s


                                         -3-
constitutional rights. Robinson v. Solano Cnty., 278 F.3d 1007, 1016 (9th Cir.

2002) (en banc) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)).

Because Knotts did not argue or show that the City has any such policy or custom,

we affirm summary judgment in favor of the City on the § 1983 claim.

II.   Claims under California law

      Knotts brought common law claims for false imprisonment, intentional

infliction of emotional distress, negligence, and assault and battery, and brought a

claim under California Civil Code § 52.1 (“Bane Act”). The officers and the City

assert various state statutory immunities. Summary judgment on the state claims is

proper “where no triable issue of material fact exists and the moving party is

entitled to judgment as a matter of law.” Ogborn v. City of Lancaster, 124 Cal.

Rptr. 2d 238, 243 (Ct. App. 2002) (citing Cal. Code Civ. Proc. § 437c(c)).

Because the officers, “at the time of the arrest, had reasonable cause to believe the

arrest was lawful,” they are immune from liability for false imprisonment and from

Bane Act liability premised on false arrest and imprisonment. Cal. Penal Code

§ 847(b)(1). The officers are immune from liability for the remaining common law

claims because they exercised due care in the search and arrest, which were

reasonable acts of law enforcement. Cal. Gov’t Code § 820.4. Under California




                                         -4-
law, the City shares the immunity of the police officers. Id. § 815.2(b); see also

Robinson, 278 F.3d at 1016.

      AFFIRMED.




                                         -5-